Title: To Alexander Hamilton from Lewis Tousard, 16 September 1799
From: Tousard, Lewis
To: Hamilton, Alexander


Portsmouth [New Hampshire] September 16, 1799. States that “In general the Fortifications of the New England States are in the most Shabby condition,” that they have been incorrectly constructed by unqualified personnel, and that the mounted guns are altogether inadequate. Also states: “I may tell you, dear Sir, that as long as an Inspector of Artillery is not appointed and charged alone with that department—a great deal of money will be Spent to no advantage to the United States and rather to the disadvantage of the Service in the moment of danger.… The President I think is much divested of his antient prejudices against me. I think a new application for that inspectorship as Soon as the Senate is assembled would prove effectual.…”
